DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
The spec objections are withdrawn.
	Applicant argues :

    PNG
    media_image1.png
    113
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    33
    617
    media_image2.png
    Greyscale

Examiner’s Response :
 the examiner disagrees. When one sets and changes the target color they are inherently changing the luminance value of at least one channel.

	Applicant argues :

    PNG
    media_image3.png
    24
    577
    media_image3.png
    Greyscale


Examiner’s Response :
paragraph 40 states “[0040] Furthermore, when the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, morphological information of the biological tissue S included in the biological image P 

	Applicant argues :

    PNG
    media_image4.png
    219
    611
    media_image4.png
    Greyscale


Examiner’s Response :
it is not clear which claim limitation applicant is arguing.  Examiner will concede that neither Kobayashi nor Mitamura changes brightness differently based on the type of color space. 

Mitamura does disclose [0038] “Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3).”  Thus, the color components of each pixel (RGB) of changed based on the hue. 
“Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G, B, and R based on the chroma value and the hue value (color-component selecting step S3′). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4′).”
To better understand Mitamura, the examiner will recommend readings paragraph 45-48 (or 32-34 which recites substantially the same thing).  As the examiner understands it, using an input image (RGB) , Hue, Chroma and lightness values are determined for all pixels.  Pixels are classified into organs using Hue and chroma.  Each organ is specified a color channel, and the luminance value of the respective RGB channel is set to the lightness values.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 10, 12, 14 and 15 recite “wherein one of the different amounts is zero.”  The Examiner is unable to find support for this limitation.  Applicant appears to argue support is shown in paragraphs 38-39, reproduced below.  The Examiner does not see explicit, implicit or inherent support.
[0038] According to the embodiment described above, when the input of the instruction signal for changing the brightness level of the image signal is received, the color space determined by the luminance signal and the color difference signal is divided into the two areas by the hue, and different signal processing is performed on the divided two areas according to the brightness level. Therefore, it is possible to provide an image having good color reproducibility by performing appropriate adjustment for each color component at the time of performing brightness adjustment.
[0039] In addition, according to the present embodiment, when the instruction signal includes an instruction to increase the brightness level, the signal processing unit decreases a luminance signal value of an area that is one of the two areas and including a red hue portion. Therefore, it is possible to decrease the lightness of the red hue portion to adjust the red hue portion to the appropriate color and suppress the change in the color associated with the change in the brightness level, such that the color reproducibility is improved and the contrast in the screen is increased. As a result, for example, it becomes easy for the user to see a boundary between a tumor portion and a blood portion.

Claim 10, 12, 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 U.S.C. § 112(d) states that: “(d) Reference in Dependent Forms. — [A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitasmura (PGPub 2018/0069988) in view of Kobayashi (PGPub 2006/016042)
Mitasmura discloses 1. A medical image processing device comprising circuitry configured to 
divide a color space of the image signal captured by the medical observation device into at least two areas by a hue the color space being a color space indicating a signal value of the image signal and being determined by a luminance signal and a color difference signal; and (Mitamura, “[0038] When the biological image P is input to the image processing device 1 via the receiving unit 11, the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, so that a hue value is acquired by the hue acquiring unit 12 (hue acquiring step S1) and a lightness value is acquired by the lightness acquiring unit 13 (lightness acquiring step S2). Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4). 
[0039] In this case, a plurality of kinds of organs inside the biological organism have similar colors. Therefore, in a normal color biological image P, it is difficult to distinguish the plurality of kinds of organs from one another. However, because organs have different hues, the plurality of kinds of organs can be distinguished from one another based on hue values. In this embodiment, it is determined which of the plurality of kinds of organs each pixel corresponds to based on the hue value of the pixel acquired from the biological image P, and the hue of the pixel is converted into a hue associated with each kind of organ. Thus, a color-converted image Q in which the organs are displayed with different hues in accordance with the kinds of organs is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing the plurality of kinds of organs from one another in the color-converted image Q. ”; see also [0029] & Fig. 4)
change a luminance signal value by different amounts perform different signal processing on the image signal for each divided area of the color space. (Mitamura, “[0038] When the biological image P is input to the image processing device 1 via the receiving unit 11, the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, so that a hue value is acquired by the hue acquiring unit 12 (hue acquiring step S1) and a lightness value is acquired by the lightness acquiring unit 13 (lightness acquiring step S2). Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4). 
[0039] In this case, a plurality of kinds of organs inside the biological organism have similar colors. Therefore, in a normal color biological image P, it is difficult to distinguish the plurality of kinds of organs from one another. However, because organs have different hues, the plurality of kinds of organs can be distinguished from one another based on hue values. In this embodiment, it is determined which of the plurality of kinds of organs each pixel corresponds to based on the hue value of the pixel acquired from the biological image P, and the hue of the pixel is converted into a hue associated with each kind of organ. Thus, a color-converted image Q in which the organs are displayed with different hues in accordance with the kinds of organs is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing the plurality of kinds of organs from one another in the color-converted image Q. ”)
** See also [0051] “Because the blood has a red color that is more vivid than the organs A and B, the blood can be clearly distinguished from the organs A and B based on the chroma values. According to this embodiment, it is determined which of the organs A and B and the blood each pixel corresponds to based on the chroma value of the pixel acquired from the biological image P, and the hue of the pixel corresponding to the blood is converted into a hue different from those of the pixels corresponding to the organs A and B. Thus, a color-converted image Q in which the blood and the organs A and B are displayed with different hues is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing not only the plurality of kinds of organs but also the blood from one another in the color-converted image Q.”
	Mitamura is silent to when it enhances the image (either by user instruction or always on) , in particular does not expressly disclose “when an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received”
	Kobayashi discloses “on condition that an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received” (Kobayashi, paragraph 54, “a correction instruction switch 4f for adjusting the brightness of a video image when a live image is displayed and performing contrast correction on an image when a still image or a recorded image is displayed”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply Mitamura’s algorithm, when the brightness switch is applied as shown by Kobayashi.	
The suggestion/motivation for doing so would have been as a trigger when to apply brightness correction.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Mitamura with Kobayashi to obtain the invention as specified in claim 1.

Mitasmura in view of Kobayashi discloses 3. The medical image processing device according to claim 1, wherein the circuitry is configured to decrease the luminance signal value in an area that is one (Mitamura, [0051] “Because the blood has a red color that is more vivid than the organs A and B, the blood can be clearly distinguished from the organs A and B based on the chroma values. According to this embodiment, it is determined which of the organs A and B and the blood each pixel corresponds to based on the chroma value of the pixel acquired from the biological image P, and the hue of the pixel corresponding to the blood is converted into a hue different from those of the pixels corresponding to the organs A and B. Thus, a color-converted image Q in which the blood and the organs A and B are displayed with different hues is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing not only the plurality of kinds of organs but also the blood from one another in the color-converted image Q.”, discloses changing the pixel values when there is blood (Red Hue).  Mitamura is silent if the luminance is decreased or increased.   As there is a finite number of solutions, it would have been obvious to try decreasing the luminance which makes the other area look brighter )

Mitasmura in view of Kobayashi discloses 4. The medical image processing device according to claim 1, wherein the circuitry is configured to convert a signal value in the color space into a signal value in an RGB color space, and changing the luminance signal value differently on signal values in the RGB color space each corresponding to the at least two areas. (Mitamura, paragraph 38, “Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4).”)

(Kobayashi, Fig. 1 4f, “a correction instruction switch 4f”)

Claims 6-8 are rejected under similar grounds as claim 1

Mitasmura in view of Kobayashi discloses 9. (New) The non-transitory computer readable recording medium on which an executable program for processing an image according to claim 8, the program instructing the processor of a computer to execute decreasing the luminance signal value in an area that is one of the at least two areas and includes a red hue portion when the instruction signal includes an instruction to increase the brightness level.  (Mitamura, [0051] “Because the blood has a red color that is more vivid than the organs A and B, the blood can be clearly distinguished from the organs A and B based on the chroma values. According to this embodiment, it is determined which of the organs A and B and the blood each pixel corresponds to based on the chroma value of the pixel acquired from the biological image P, and the hue of the pixel corresponding to the blood is converted into a hue different from those of the pixels corresponding to the organs A and B. Thus, a color-converted image Q in which the blood and the organs A and B are displayed with different hues is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing not only the plurality of kinds of organs but also the blood from one another in the color-converted image Q.”, discloses changing the pixel values when there is blood (Red Hue).  Mitamura is silent if the luminance is decreased or increased.   As there is a finite number of solutions, it would have been obvious to try decreasing the luminance which makes the other area look brighter )



Claim 1,6-8, 10, 12, 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitasmura in view of Kobayashi in view of Chen (2005/0215876).


Mitasmura discloses 1. A medical image processing device comprising circuitry configured to 
divide a color space of the image signal captured by the medical observation device into at least two areas by a hue the color space being a color space indicating a signal value of the image signal and being determined by a luminance signal and a color difference signal; and (Mitamura, “[0038] When the biological image P is input to the image processing device 1 via the receiving unit 11, the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, so that a hue value is acquired by the hue acquiring unit 12 (hue acquiring step S1) and a lightness value is acquired by the lightness acquiring unit 13 (lightness acquiring step S2). Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4). 
[0039] In this case, a plurality of kinds of organs inside the biological organism have similar colors. Therefore, in a normal color biological image P, it is difficult to distinguish the plurality of kinds of organs from one another. However, because organs have different hues, the plurality of kinds of organs can be distinguished from one another based on hue values. In this embodiment, it is determined which of the plurality of kinds of organs each pixel corresponds to based on the hue value of the pixel acquired from the biological image P, and the hue of the pixel is converted into a hue associated with each kind of organ. Thus, a color-converted image Q in which the organs are displayed with different hues in accordance with the kinds of organs is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing the plurality of kinds of organs from one another in the color-converted image Q. ”; see also [0029] & Fig. 4)

Mitamura discloses “change a luminance signal value by different amounts perform different signal processing on the image signa
Chen discloses “change a luminance signal value by different amounts perform different signal processing on the image signal for each divided area of the color space.”, when “change” means “changing by 0” (AKA unchanged) (Chen, “[0043] FIG. 7A shows an exemplary threshold image I.sub.B (702). The value of pixels I.sub.B(m, n) in regions 704, and 706 are one indicating that corresponding pixels, I(m, n), in image I have lower brightness value than T (505). Note that image I.sub.B 702 displays exemplary one-valued regions 706 indicating the corresponding low brightness areas in image I (501) caused by crease features where light rays are unable to reach directly in certain anatomical structures of the GI tract. Image I.sub.B 702 also displays exemplary one-valued region 704 indicating a low brightness area in image I (501) caused mainly by the non-uniform photon flux field. The low brightness area in image I (501) corresponding to region 704 is subject to image adjustment to lift the brightness level for better diagnosis.”)

The suggestion/motivation for doing so would have been provide better images for diagnosis.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

	Mitamura is silent to when it enhances the image (either by user instruction or always on) , in particular does not expressly disclose “when an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received”
	Kobayashi discloses “on condition that an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received” (Kobayashi, paragraph 54, “a correction instruction switch 4f for adjusting the brightness of a video image when a live image is displayed and performing contrast correction on an image when a still image or a recorded image is displayed”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply Mitamura’s algorithm, when the brightness switch is applied as shown by Kobayashi.	
The suggestion/motivation for doing so would have been as a trigger when to apply brightness correction.

Therefore, it would have been obvious to combine Mitamura with Kobayashi  and Chen to obtain the invention as specified in claim 1.

Claims 6-8 are rejected under similar grounds as claim 1

Mitamura in view of Kobayashi  in view of  Chen discloses 10. (New) The non-transitory computer readable recording medium on which an executable program for processing an image according to claim 8, wherein one of the different amounts is zero.  (Chen, “[0043] FIG. 7A shows an exemplary threshold image I.sub.B (702). The value of pixels I.sub.B(m, n) in regions 704, and 706 are one indicating that corresponding pixels, I(m, n), in image I have lower brightness value than T (505). Note that image I.sub.B 702 displays exemplary one-valued regions 706 indicating the corresponding low brightness areas in image I (501) caused by crease features where light rays are unable to reach directly in certain anatomical structures of the GI tract. Image I.sub.B 702 also displays exemplary one-valued region 704 indicating a low brightness area in image I (501) caused mainly by the non-uniform photon flux field. The low brightness area in image I (501) corresponding to region 704 is subject to image adjustment to lift the brightness level for better diagnosis.”)

Claims 12 and 14 are rejected under similar grounds as claim 10
Claims 15 are rejected under similar grounds as claim 10

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662